DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,119,957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim limitations cover all of the limitations of the application claims.
Claims 1-17 of U.S. Patent No. 11,119,957 B2 contain every element of claims 1-20 of the instant application, and as such anticipate claims 1-20 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
‘957 Patent
1. A system comprising: a user interface configured to receive instructions to initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to redirect a transfer from the first PCIe device based on an address corresponding to an address range of the second PCIe device without passing the transfer through a host processor that executes an application initiating the transfer.
1. A system comprising: a first processor configured to initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a second processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the second processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
2. The system of claim 1, wherein the communication arrangement is established in a PCIe fabric comprising one or more PCIe switch circuits.
2. The system of claim 1, wherein the communication arrangement is established in a PCIe fabric comprising one or more PCIe switch circuits.
3. The system of claim 1, wherein the first PCIe device comprises a Graphics Processing Unit (GPU) and the second PCIe device comprises a storage device.
3. The system of claim 1, wherein the first PCIe device comprises a Graphics Processing Unit (GPU) and the second PCIe device comprises a storage device.
4. The system of claim 1, wherein the communication arrangement is further established to detect an additional transfer from the second PCIe device to one or more addresses corresponding to an address range for the first PCIe device, and redirect the additional transfer to the first PCIe device without passing the additional transfer through the host processor that initiates the additional transfer.
4. The system of claim 1, wherein the communication arrangement is further established to detect additional transfers from the second PCIe device to one or more addresses corresponding to an address range for the first PCIe device, and redirect the additional transfers to the first PCIe device without passing the additional transfers through the second processor that initiates the additional transfers.
5. The system of claim 1, wherein the address range of the second PCIe device is in addition to a memory mapped address range assigned to the second PCIe device within a memory space of the host processor during enumeration of the second PCIe device by the host processor.
5. The system of claim 1, wherein the address range of the second PCIe device is in addition to a memory mapped address range assigned to the second PCIe device within a memory space of the second processor during enumeration of the second PCIe device by the second processor.
6. The system of claim 1, wherein the transfer is initiated by a request originated by the application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
1. A system comprising: a first processor configured to initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a second processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the second processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
7. The system of claim 1, wherein a management driver executed by the host processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
6. The system of claim 1, wherein a management driver executed by the second processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
8. The system of claim 1, wherein the communication arrangement redirects the transfer from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.
7. The system of claim 1, wherein the communication arrangement redirects the transfers from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.
9. A method comprising: receiving, via a user interface, instructions initiating a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to redirect a transfer from the first PCIe device based on an address corresponding to an address range of the second PCIe device without passing the transfer through a host processor that executes an application initiating the transfer.
8. A method comprising: initiating a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a host processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
10. The method of claim 9, wherein the communication arrangement is established in a PCIe fabric comprising one or more PCIe switch circuits.
9. The method of claim 8, wherein the communication arrangement is established in a PCIe fabric comprising one or more PCIe switch circuits.
11. The method of claim 9, wherein the first PCIe device comprises a Graphics Processing Unit (GPU) and the second PCIe device comprises a storage device.
10. The method of claim 8, wherein the first PCIe device comprises a Graphics Processing Unit (GPU) and the second PCIe device comprises a storage device.
12. The method of claim 9, wherein at least one transfer is initiated by a request originated by the application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
8. A method comprising: initiating a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a host processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
13. The method of claim 9, wherein a management driver of the host processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
11. The method of claim 8, wherein a management driver of the host processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
14. The method of claim 9, wherein the communication arrangement redirects the transfer from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.
12. The method of claim 8, wherein the communication arrangement redirects the transfers from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.
15. An apparatus comprising: one or more computer readable storage media; program instructions stored on the one or more computer readable storage media, that when executed by a processor, direct the processor to at least: receive, via a user interface, instructions to initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to redirect a transfer from the first PCIe device based on an address corresponding to an address range of the second PCIe device without passing the transfer through a host processor that executes an application initiating the transfer.
13. An apparatus comprising: one or more computer readable storage media; a processor operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, that when executed by the processor, direct the processor to at least: initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a host processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
16. The apparatus of claim 15, wherein the communication arrangement is established over a PCIe fabric comprising one or more PCIe switch circuits.
14. The apparatus of claim 13, wherein the communication arrangement is established over a PCIe fabric comprising one or more PCIe switch circuits.
17. The apparatus of claim 15, wherein the address range of the second PCIe device is in addition to a memory mapped address range assigned to the second PCIe device within a memory space of the host processor during enumeration of the second PCIe device by the host processor.
15. The apparatus of claim 13, wherein the address range of the second PCIe device is in addition to a memory mapped address range assigned to the second PCIe device within a memory space of the host processor during enumeration of the second PCIe device by the host processor.
18. The apparatus of claim 15, wherein the transfer is initiated by a request originated by the application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
13. An apparatus comprising: one or more computer readable storage media; a processor operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, that when executed by the processor, direct the processor to at least: initiate a communication arrangement between a first peripheral component interconnect express (PCIe) device and a second PCIe device; wherein the communication arrangement is configured to detect transfers from the first PCIe device to one or more addresses corresponding to an address range of the second PCIe device, and redirect the transfers to the second PCIe device without passing the transfers through a host processor that initiates the transfers; wherein at least one transfer is initiated by a request originated by an application executed by the host processor to transfer data from the first PCIe device to the second PCIe device via a command that employs the communication arrangement.
19. The apparatus of claim 15, wherein a management driver executed by the host processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
16. The apparatus of claim 13, wherein a management driver executed by the host processor interfaces with a first device driver associated with the first PCIe device at least to initiate a direct memory access (DMA) transfer via the first device driver with a destination address corresponding to the address range for the second PCIe device.
20. The apparatus of claim 15, wherein the communication arrangement redirects the transfer from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.
17. The apparatus of claim 13, wherein the communication arrangement redirects the transfers from the first PCIe device directed to the one or more addresses corresponding to the address range for the second PCIe device at least in part by translating the one or more addresses into PCIe device physical addresses of the second PCIe device.


With regard to the independent claims, there are some differences in the drafting of the claims. Application claim 1 refers to “a user interface” while the patent claim 1 recites “a first processor” but both elements are configured to perform the same functions. Application claim 1 also refers to “host processor” while patent claim 1 recites “a second processor”. Again, these two elements perform the same functions. Therefore, the patent claims cover the application claims. 
It is also noted that the patent independent claims include some further elements that are not contained in the application independent claims. However these extra elements are then claimed in application dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186